Citation Nr: 0719701	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for a dental disorder 
for the purposes of compensation and VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	David Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a friend


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the veteran's claims of 
entitlement service connection for bilateral hearing loss, 
tinnitus, left knee disability and a dental disability.

In October 2006, the veteran, his spouse and a friend 
testified at a hearing held before the undersigned Veterans 
Law Judge at the local VA office.  At the hearing, the 
veteran submitted additional evidence that was accompanied by 
a waiver of initial RO consideration.  This evidence will be 
considered by the Board in the adjudication of this appeal.

The veteran's claims of service connection for bilateral 
hearing loss, tinnitus and left knee disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1954 to June 
1956.

2.  His current application for a dental disorder was 
received by VA in 2004.

3.  The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. 
§§ 1712, 5107 (West 2006); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March and April 2004 letters, which predate the rating 
action on appeal, as well as in an August 2005 letter, the RO 
notified the veteran of these elements as they informed him 
of the service connection criteria, advised him of what 
evidence he was responsible for submitting and identified the 
evidence that VA would obtain, and notified him that he 
should submit any evidence that pertained to the claim.  
Further, in a rating action, a copy of which was issued to 
the veteran as part of the October 2005 Supplemental 
Statement of the Case (SSOC), the RO readjudicated the claim, 
curing any procedural defect.  See Mayfield v. Nicholson, 444 
F.3d at 1334; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The Board finds that a reasonable person could be expected to 
understand from the notices what was needed to substantiate 
the claim and thus the essential fairness of the adjudication 
was not frustrated.  See Sanders; see also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  As such, 
even assuming a notice error, the Board finds the error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, in a March 2006 letter, the RO advised him of 
these criteria.

As to VA's duty to assist, the Board acknowledges that the 
veteran's service medical records were destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  The 
Board recognizes its heightened obligations in cases where 
service medical records are unavailable, and in this decision 
will rely on the uncontroverted facts as reported by the 
veteran.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); Russo v. Brown, 
9 Vet. App. 46, 51 (1996).

As to his post-service records, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, he, his spouse and a friend testified at an October 
2006 Board hearing.  

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion for with 
respect to this claim.  As will be discussed in detail below, 
however, in light of the uncontroverted facts, the Board 
finds that the evidence, which indicates that the veteran did 
not experience dental trauma in service, did not apply for 
dental treatment within one year of separation from service, 
and does not satisfy the criteria by which VA dental 
treatment can be provided, an examination is not necessary to 
decide the claim.  

The Board thus finds that no further action is necessary to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background and Analysis

The facts of this issue are not in dispute.  In his 
statements and in written argument submitted on his behalf, 
as well as in his October 2006 testimony, the veteran asserts 
entitlement to service connection for a dental condition on 
the basis that it has been chronic since service.  While 
acknowledging that he had dental problems at service entry, 
including cavities, that needed treatment, he points out that 
the in-service care included having some teeth pulled and 
being given a partial plate.  The veteran maintains that the 
condition has worsened since service by expanding to include 
teeth that were healthy at the time of his entry into 
service.  He also reports that he currently has "total 
dentures top and bottom" and has trouble chewing.

The Board reiterates that because the service medical records 
are unavailable, VA has a heightened duty to consider the 
benefit of the doubt rule, and has, for the purposes of this 
decision, adopted the facts reported by the veteran as true.  
See Cromer v. Nicholson, 19 Vet. App. at 217; Russo v. Brown, 
9 Vet. App. at 51.  

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a).  There is no time limitation for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment.  The types of dental 
disorders that may be compensable include irreplaceable 
missing teeth, and disease or damage to the jaw.  38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916.  Missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There 
is no competent evidence that the veteran has irreplaceable 
missing teeth or that his loss of teeth is the result of loss 
of substance of body of maxilla or mandible.  There is no 
competent evidence, nor does the veteran contend, that he 
suffered inservice injury or disease of the jaw, or any of 
the other conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150.  
Therefore, he is not eligible for compensation or Class I 
treatment for any dental disorder.  

Although the RO adjudicated the veteran's claim as one for 
service-connected compensation rather than as one involving 
eligibility for outpatient VA dental treatment, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim of service connection includes a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302, 306 (1993).  Thus, the Board will also consider the 
matter.

For other types of service-connected dental disorders, the 
claimant may receive treatment only, and not compensation.  
See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  
For those veterans who have a service-connected, 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma (Class II(a)) 
may be authorized any treatment indicated as reasonably 
necessary for the correction of such service-connected 
noncompensable condition or disability.  See 38 C.F.R. § 
17.161(c); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997) (to have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma).  There is no time limitation for filing application 
for such treatment.  The veteran does not contend, nor does 
the record indicate, that he experienced any such dental 
trauma in service.  Therefore, he is not eligible for Class 
II(a) treatment.  

One-time dental treatment (Class II) is available to 
veterans; however, 38 C.F.R. § 3.381 limits the outpatient 
dental treatment available to treatable or replaceable 
missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  
For veterans who were discharged prior to October 1981, the 
application for this one-time dental treatment must have been 
submitted within one year after service discharge.  See 38 
C.F.R. § 17.161(b)(2)(i)(B); see also Woodson v. Brown, 8 
Vet. App. 352, 355 (1995) (for a veteran who was discharged 
prior to October 1, 1981, the applicable time limit to file a 
dental claim cannot be tolled based on the service 
department's failure to notify a veteran about his right to 
file such a claim).  Here, the veteran applied for dental 
treatment in 2004, more than 40 years after separation from 
service.  He is thus not eligible for Class II treatment.  

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) treatment require that 
the claimant be a prisoner of war, a status not accruing to 
the veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a veteran who had 
made prior application for VA dental treatment within one 
year of April 5, 1983, received dental treatment from the VA 
for noncompensable dental conditions, was denied replacement 
of missing teeth which were lost during service, and that 
existing VA records reflect the prior denial of the dental 
claim.  See 38 C.F.R. § 17.161(f).  The veteran has not 
sought VA dental treatment prior to the current claim.  There 
is no evidence demonstrating that the veteran has a dental 
condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g).  The 
veteran's service-connected disabilities are not rated as 100 
percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. 
§ 17.161(h), (i).  He is also not receiving, or is scheduled 
to receive, VA care and treatment under 38 U.S.C.A. Chapter 
17 (Class VI).  See 38 C.F.R. § 17.161(j).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment.  


ORDER

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment is denied.

REMAND

Also before the Board are the veteran's claims of service 
connection for bilateral hearing loss, tinnitus and left knee 
disability.  

The Board reiterates that the veteran's service medical 
records were reportedly destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  

Here, in sworn testimony, the veteran and his spouse state 
that he has had impaired hearing since service.  In 
statements and testimony, the veteran also reports having 
tinnitus since service.  The veteran maintains that both 
conditions stem from in-service acoustic trauma.  The record 
shows that the veteran was diagnosed as having both bilateral 
hearing loss and tinnitus by VA examiners that is consistent 
with excessive noise exposure.  The claims folder, however, 
does not contain any medical evidence addressing whether 
either condition is due to in-service noise exposure.  As 
such, these claims must be remanded.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to his left knee disability claim, the veteran 
reports sustaining a twisting injury to his left knee and 
states that he has had left knee problems since that time.  
In addition, he has submitted a service department extract 
that reflects that he requested "a compassionate transfer," 
which at the hearing the veteran explained was due to his 
left knee disability.  To date, the veteran has not been 
afforded a VA examination to determine whether it is at least 
as likely as not that he has a current left knee disability 
that is related to service.  In light of the above, the Board 
finds that such an opinion is necessary to adjudicate this 
claim.  As such, this case must also be remanded.  See 
McLendon.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
tinnitus and bilateral hearing loss.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the 
veteran's report regarding the onset 
and continuity of his hearing loss 
and ringing in his ears since 
service, and opine as to whether it 
is at least as likely as not that the 
veteran's hearing loss and tinnitus 
are related to or had their onset 
during service, and particularly, to 
his report of in-service acoustic 
trauma.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

2.	The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
left knee disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should diagnose any left 
knee disability found to be present 
and comment as to whether it is at 
least as likely as not that the 
condition is related to or had its 
onset during his period of active 
duty.  In offering this impression, 
the examiner must acknowledge and 
discuss the veteran's report of an 
in-service left knee injury and 
subsequent in service treatment for 
this condition, as well as his report 
of a continuity of post-service left 
knee symptoms.  The rationale for any 
opinion expressed should be provided 
in a legible report.  

3.	Thereafter, the RO should adjudicate 
the veteran's claims.  If the 
benefits sought on appeal are not 
granted in full, the RO should issue 
the veteran and his attorney a 
supplemental statement of the case 
and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


